UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21108 Pioneer Series Trust X (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust X By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Dynamic Credit Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. Pioneer Fundamental Growth Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Abstain Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ASML HOLDING NV Ticker: ASML Security ID: N07059186 Meeting Date: SEP 07, 2012 Meeting Type: Special Record Date: JUL 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Announcements Re: Customer None None Management Co-Investment Program 3a Grant Board Authority to Issue Shares For For Management Up To 25 Percent of Issued Capital Re: Customer Co-Investment Program 3b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 3a 4a Amend Articles to Create New Share For For Management Class: Ordinary Shares M 4b Increase Par Value per Ordinary Share For For Management 4c Approve Reduction in Share Capital by For For Management Decreasing Nominal Value per Share 4d Amend Articles Re: Consolidation of For For Management Ordinary Shares A at an Exchange Ratio 4e Amend Articles to Eliminate Two For For Management Ordinary Share Classes A and M and Convert into One Ordinary Share Class 5 Authorize each Director and any Lawyer For For Management and Paralegals from De Brauw Blackstone Westbroek NV to Execute the Notarial Deeds of Amendments 6a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 6c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6c 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Abstain Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Abstain Shareholder DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony ('John') For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas M. Baker, Jr. For For Management 1.2 Elect Director Barbara J. Beck For For Management 1.3 Elect Director Leslie S. Biller For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Jerry A. Grundhofer For For Management 1.6 Elect Director Arthur J. Higgins For For Management 1.7 Elect Director Joel W. Johnson For For Management 1.8 Elect Director Michael Larson For For Management 1.9 Elect Director Jerry W. Levin For For Management 1.10 Elect Director Robert L. Lumpkins For For Management 1.11 Elect Director Victoria J. Reich For For Management 1.12 Elect Director Mary M. VanDeWeghe For For Management 1.13 Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOMENTO ECONOMICO MEXICANO SAB DE CV (FEMSA) Ticker: FEMSAUBD Security ID: 344419106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of Board of Directors on For For Management Financial Statements and Statutory Reports for Fiscal Year 2012, Receive CEO's Report and Audit and Corporate Practices Committees Chairmen Report 2 Accept Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income and For For Management Distribution of Cash Dividends 4 Set Aggregate Nominal Share Repurchase For For Management Reserve to a Maximum Amount of up to MXN 3 Billion 5 Elect Directors and Secretaries, For For Management Verify Independence of Directors, and Approve their Remuneration 6 Elect Members and Chairmen of Finance For For Management and Planning Committee, Audit Committee and Corporate Practices Committee; Approve Their Remuneration 7 Authorize Board to Ratify and Execute For For Management Approved Resolutions 8 Approve Minutes of Meeting For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Abstain Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director Judd A. Gregg For For Management 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Terrence F. Martell For For Management 1f Elect Director Callum McCarthy For For Management 1g Elect Director Robert Reid For For Management 1h Elect Director Frederic V. Salerno For Against Management 1i Elect Director Jeffrey C. Sprecher For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Vincent Tese For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Non-Employee Director Stock For For Management Option Plan 5 Ratify Auditors For For Management INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: JUN 03, 2013 Meeting Type: Special Record Date: APR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2A Increase Authorized Preferred and For For Management Common Stock 2B Approve Stock Ownership Limitations For For Management 2C Provisions Related to Disqualification For For Management of Officers and Directors and Certain Powers of the Board of Directors 2D Provisions Related to Considerations For For Management of the Board of Directors 2E Amend ICE Group Certificate of For For Management Incorporation 3 Adjourn Meeting For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 31, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David L. Chicoine For For Management 1b Elect Director Arthur H. Harper For For Management 1c Elect Director Gwendolyn S. King For For Management 1d Elect Director Jon R. Moeller For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Risk of Genetically Against Abstain Shareholder Engineered Products OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Retention Ratio for Against For Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Andre Calantzopoulos For For Management 1.4 Elect Director Louis C. Camilleri For For Management 1.5 Elect Director J. Dudley Fishburn For For Management 1.6 Elect Director Jennifer Li For For Management 1.7 Elect Director Graham Mackay For For Management 1.8 Elect Director Sergio Marchionne For For Management 1.9 Elect Director Kalpana Morparia For For Management 1.10 Elect DirectorLucio A. Noto For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Carlos Slim Helu For For Management 1.13 Elect Director Stephen M. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Oscar Bernardes For For Management 1.3 Elect Director Bret K. Clayton For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Edward G. Galante For For Management 1.6 Elect Director Claire W. Gargalli For For Management 1.7 Elect Director Ira D. Hall For For Management 1.8 Elect Director Raymond W. LeBoeuf For For Management 1.9 Elect Director Larry D. McVay For For Management 1.10 Elect Director Wayne T. Smith For For Management 1.11 Elect Director Robert L. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 4 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Against Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Richard M. Daley For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Helene D. Gayle For For Management 1.7 Elect Director Evan G. Greenberg For For Management 1.8 Elect Director Alexis M. Herman For For Management 1.9 Elect Director Muhtar Kent For For Management 1.10 Elect Director Robert A. Kotick For For Management 1.11 Elect Director Maria Elena Lagomasino For For Management 1.12 Elect Director Donald F. McHenry For For Management 1.13 Elect Director Sam Nunn For For Management 1.14 Elect Director James D. Robinson, III For For Management 1.15 Elect Director Peter V. Ueberroth For For Management 1.16 Elect Director Jacob Wallenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Establish Board Committee on Human Against Against Shareholder Rights THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Prepare Employment Diversity Report Against Abstain Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Abstain Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Abstain Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawton W. Fitt For For Management 1.2 Elect Director Jeffrey D. Kelly For Against Management 1.3 Elect Director Peter B. Lewis For For Management 1.4 Elect Director Patrick H. Nettles For For Management 1.5 Elect Director Glenn M. Renwick For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.a Elect Director Susan E. Arnold For For Management 1.b Elect Director John S. Chen For For Management 1.c Elect Director Judith L. Estrin For For Management 1.d Elect Director Robert A. Iger For For Management 1.e Elect Director Fred H. Langhammer For Against Management 1.f Elect Director Aylwin B. Lewis For For Management 1.g Elect Director Monica C. Lozano For For Management 1.h Elect Director Robert W. Matschullat For For Management 1.i Elect Director Sheryl K. Sandberg For For Management 1.j Elect Director Orin C. Smith For Against Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Abstain Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director V. Ann Hailey For For Management 1.3 Elect Director William K. Hall For For Management 1.4 Elect Director Stuart L. Levenick For For Management 1.5 Elect Director John W. McCarter, Jr. For For Management 1.6 Elect Director Neil S. Novich For For Management 1.7 Elect Director Michael J. Roberts For For Management 1.8 Elect Director Gary L. Rogers For For Management 1.9 Elect Director James T. Ryan For For Management 1.10 Elect Director E. Scott Santi For For Management 1.11 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management Pioneer Multi-Asset Ultra Short Income Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. END NPX REPORT
